

Exhibit 10.1
 
Advisory and Administration Agreement


This Advisory and Administration Agreement (this “Agreement”) is entered into as
of June 29, 2018 (the “Effective Date”), by and between Energy Resources 12
Operating Company, LLC and Energy Resources 12, L.P. (collectively and
individually, “ER12OC”) and Regional Energy Investors, LP (“REI”) (sometimes
ER12OC and REI are referred to herein as a “Party” and collectively as the
“Parties”).


Whereas, ER12OC desires to acquire interests in oil and gas properties (directly
or through a subsidiary); and


Whereas, REI has experience in matters concerning the analysis and due diligence
of oil and gas properties, and the administration of such properties; and


Whereas, ER12OC desires to acquire the Assets as set forth in that certain
Purchase and Sale Agreement of 2018 (the “PSA”) with Bruin; and


Whereas, ER12OC desires to engage REI in order to utilize REI’s services in
connection with analysis and due diligence using REI’s expertise in the oil and
gas field, specifically Non-Operated assets and related administrative matters
with respect thereto, in each case as set forth herein, and REI desires to be so
engaged.


Now, therefore, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as set forth below.


1.          Engagement of REI by ER12OC.  ER12OC hereby engages REI to provide
the services set forth in this section:


a.          REI will provide, on a reasonable basis, advisory and consulting
services and support to ER12OC through closing of the PSA in connection with a
multitude of matters including assistance with due diligence related to the
Assets (such services, the “Advisory and Consulting Services”);


b.          REI shall provide similar advisory and consulting services to ER12OC
at such time as ER12OC considers disposing of, marketing or entertaining an
offer for the purchase of the Assets, or a part thereof (such services, the
“Analysis and Preparation Services”);


c.          REI shall provide reasonable administrative support relative to
ER12OC’s acquisition of the Assets, including general advisory pertaining to
methods of due diligence with respect to the Assets (such services, the
“Administrative Services”); provided that all third-party expenses related
thereto shall be reasonable and the obligation of ER12OC.  For purposes of
clarification, the Administrative Services do not include any management
services post-closing of the PSA (if any such administrative services are to be
provided, it will be pursuant to a separate written agreement between the
Parties); and


d.          REI shall provide reasonable services in connection with the
acquisition and negotiation of debt to be obtained by ER12OC (the “ER12OC Debt”)
in connection with its acquisition of the Assets (the “Financing Related
Services”).


ER12OC recognizes that the services to be provided by REI hereunder shall not
include any real estate or other brokerage services.
 
 
Advisory and Administration Agreement 
Page 1 of 2

--------------------------------------------------------------------------------



2.          Remuneration to REI from ER12OC for Advisor and Consulting Services,
Administrative Services and Financing Related Services. In exchange for the
Advisory and Consulting Services, the Administrative Services and the Financing
Related Services, respectively, ER12OC shall remunerate REI in the amount of
$4,125,000, such payment due on August 31, 2018, and paid via wire transfer by
instructions to be provided by REI.


3.          Remuneration to REI from ER12OC for Analysis and Preparation
Services and the Financing Related Services.  In exchange for the Analysis and
Preparation Services and as further remuneration for the Financing Related
Services, in the event that ER12OC disposes of all or any part of the Assets,
REI shall be entitled to remuneration of five percent (5.00%) of the gross sales
price of the Assets, such amount payable at the time of the closing of each such
disposition.  Notwithstanding the forgoing, such five percent (5.00%) fee shall
only be due and payable to the extent of surplus funds (from any monetization)
following satisfaction of Payout to the holders of common units (as Payout is
defined, described and set forth in that certain Form 10-Q of ER12OC for the
quarterly period ended September 30, 2017).


4.          Miscellaneous.  ER12OC recognizes that this Agreement is only with
REI, and not with REI’s partners (limited or general) or its or their respective
officers, agents or representatives (collectively and individually, the
“Non-Parties”).  ER12OC acknowledges that the Non-Parties are not liable for, or
the alter ego of, REI, and covenants to never assert to the contrary.  REI does
not have any exclusive obligations to ER12OC under this Agreement or otherwise
and is free to conduct such business as it desires, including, without
limitation, with Bruin, and with respect to assets similar to the Assets and/or
in the same geographic region of the Assets.  Any claim or controversy under or
related to this Agreement shall be exclusively determined in the state and/or
federal courts located in Tarrant County, Texas, which is the county of each
Party’s principal office.  This Agreement represents the entire agreement of the
Parties with respect to the subject matter hereof and may not be modified unless
in a writing signed by the Parties.  A signature sent hereon by e-mail/PDF or
other electronic means shall constitute an original signature for all purposes.
ER12OC recognizes that they are responsible for the closing of the purchase of
the Assets, and that fees payable to REI hereunder are not contingent on such
closing and are due and payable as set forth herein, and that in no event will
REI be responsible for the payment of any amounts related to the ER12OC Debt. 
ER12OC are jointly and severally responsible for the obligations of ER12OC
hereunder.


 
Energy Resources 12, L.P.
Regional Energy Investors, LP
a Delaware limited partnership
a Texas limited partnership           
By:
Energy Resources 12 GP, LLC,
By:
Regional Energy GP, Inc.,
 
a Delaware limited liability company
a Texas corporation
Its:
General Partner
Its:
General Partner
                   
 /s/ Glade Knight
 
/s/ Michael J. Mallick
Glade Knight, CEO
 
Michael J. Mallick, Vice President

 
 
Energy Resources 12 Operating Company LLC,
a Delaware limited liability company
     
 /s/ Glade Knight
 
Glade Knight, CEO

 
 
Advisory and Administration Agreement
Page 2 of 2